Title: To Benjamin Franklin from David Hartley, 13[–17] May 1782
From: Hartley, David
To: Franklin, Benjamin



My dear Friend,
London, May 13[–17]th. 1782.
I wrote you a long Letter dated May 1st. 1782. by Mr. Laurens, who left London on Saturday last, but I will add a few Lines now by a Conveyance, which I believe will overtake him, just to tell you two or three Things, which, I believe, I omitted in my last. Perhaps they may not be of any Consequence; but, as they relate to my own Conduct, I could wish to have you understand them.
After several Conferences with the late Ministry, I gave in the Paper called the Breviate, on the 7th. of February; but I never received any Answer from them. They resigned on the 20th. of March.— Upon the Accession of the new Ministry I heard Nothing from them upon the Subject; nor indeed did I apply to them. I did not know whether that Paper would not come into their Hands by Succession; and I doubted whether it might not be more proper for me to wait till I heard from them. While I remained doubtful about this, I received your Letters, which determined me to go to Lord Shelburne. (This was about the Beginning of the present Month) I communicated to him some Extracts, such as those about the Prisoners, &c. and likewise the whole of your Letter of April 13th: containing the Offer of the late Ministry, the King of France’s Answer, together with your Reflections in the Conclusion, respecting Peace. As you had given me a general Permission, I left with him a Copy of the whole Letter.
Upon the Occasion of this Interview, Lord Shelburne told me, that he had made much Enquiry in the Offices for the Correspondences and Papers which had passed between the late Ministry and me; but that he could not meet with them. He expressed a Regret that he had not conversed with me at an earlier Day; with many Civilities of that Kind. In Short, I had been backward to intrude myself, and he expressed Regret that he had not sent to me. Upon this Opening, on his Part, I stated to him the Substance of what had passed between the late Ministry and myself, and I left a copy of the Breviate with him. He gave me a very attentive Audience, and I took that Opportunity of stating my Sentiments to him as far as I could upon every View of the Question. Upon his expressing Regret that he had not seen me sooner, I told him that I always had been, and always shall be, most ready to give any Assistance in my Power towards the Work of Peace. I say the same to you.
I do not believe that there is any Difference of Sentiment between you and me, personally, in our own Minds upon Independence, &c. &c.— But we belong to different Communities, and the Right of Judgment, or of Consent and Dissent, is vested in the Community. Divide Independence into six Millions of Shares, and you should have been heartily welcome to my Share from the Beginning of the War. Divide Canada into six Millions of Shares, I could find a better Method of disposing of my Share than by offering it to France to abandon America. Divide the Rock of Gilbralter into six Millions of Pieces— I can only answer for one Portion. Let Reason & Justice decide in any such Case, as universal Umpires between contending Parties, and those who wish well to the permanent Peace of Mankind, will not refuse to give and to receive equal Justice. I agree with you that the equitable and the philosophical principles of Politics can alone form a solid Foundation of permanent Peace; and that the Contraries to them (though highly patronised by Nations themselves and their Ministers,) are no better than vulgar Errors: but Nations are slow to Convictions from the personal Arguments of Individuals.— “They are jealous in Honor, seeking the Bubble Reputation, even in the Cannon’s Mouth.”— But until a confirmed Millennium, founded upon wiser Principles, shall be generally established, the Reputation of Nations is not merely a Bubble. It forms their real Security.— To apply all this, in one Word, let all Nations agree with one accord, to beat their Swords into plough-Shares, and their Spears into Pruning-Hooks— or—Give me wooden Walls to Great Britain!
I have nothing further to add. My Reason for writing this was just to communicate to you in what Position I had delivered over my Conferences and Arguments with the late Ministry, into the Hands of the present. And I will conclude with your own Words, may God send us all more Wisdom.
I am ever most affectly. Yours
D. Hartley

P.S. 17th. may 1782. Since writing the above, I have likewise left a Copy of the enclosed Preliminaries with Lord Shelburne.




  May 1782.
  Preliminaries.

1. That the british Troops shall be withdrawn from the thirteen Provinces of North America, and a Truce made between Great Britain and the said Provinces, for [blank] Years. (suppose 10 or 20 Years)
2. That a Negotiation for Peace shall bonâ fide be opened between Great Britain and the Allies of America.

3. If the proposed Negotiation between Great Britain and the Allies of America, should not succeed so far as to produce Peace; but that War should continue between the said Parties; That America should act; and be treated as a neutral Nation.
4. That whenever Peace shall take Place between Great Britain and the Allies of America; the Truce between Great Britain and America shall be converted into a perpetual Peace, the Independence of America shall be admitted and guarrantied by Great Britain, and a commercial Treaty settled between them.
5. That these Propositions shall be made to the Court of France, for Communication to the american Commissioners, and for an Answer to the Court of Great Britain.

